                                            Case 4:21-cv-02061-DMR Document 22 Filed 07/26/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CATHY JONES,                                    Case No. 21-cv-02061-DMR
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTION TO REMAND
                                   9              v.
                                                                                            Re: Dkt. No. 10
                                  10        WYNDHAM VACATION OWNERSHIP,
                                            INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Cathy Jones filed this case on January 4, 2021, in the San Francisco County

                                  14   Superior Court. [Docket No. 1-1, Ex. A, Complaint (“Compl.”).] Defendants removed the action

                                  15   to this court on March 24, 2021 [Docket No. 1, Notice of Removal (“NOR”).] Plaintiff now

                                  16   moves to remand the case to state court. [Docket Nos. 10, Motion to Remand (“Mot.”); 15,

                                  17   Reply.] Defendants oppose. [Docket No. 14, Opposition (“Opp.”).] This motion is suitable for

                                  18   determination without oral argument pursuant to Civil Local Rule 7-1(b).

                                  19           For the reasons stated below, the motion is granted.

                                  20   I.      BACKGROUND

                                  21           The following facts are alleged in the complaint. Beginning on April 30, 2018, Plaintiff

                                  22   worked as a nonexempt employee for Defendants Wyndham Vacation Ownership, Inc., Wyndham

                                  23   Destinations, Inc., and Wyndham Worldwide Corp. (the “Corporate Defendants”). Compl. ¶ 1.

                                  24   She worked first as a tour guide and then as a sales associate for Defendants, and her duties in both

                                  25   positions related to selling timeshares. Id. Plaintiff’s direct supervisor was Yunlong Zhang, aka

                                  26   Steven Zhang, who reported to Defendant Jason Cooksey, a Vice President of the Corporate

                                  27   Defendants. Id. Plaintiff initially named Zhang as a defendant in this case but voluntarily

                                  28   dismissed him before Defendants removed the action to this court. See Docket No. 1-1, Ex. C.
                                             Case 4:21-cv-02061-DMR Document 22 Filed 07/26/21 Page 2 of 7




                                   1   Relevant to this motion, Plaintiff alleges that Defendants failed to provide her with meal and rest

                                   2   breaks in violation of California law. See Compl. ¶¶ 1-11; see also Cal. Labor Code §§ 512, 1198,

                                   3   1199, 226.7. Plaintiff further alleges that Cooksey is a “managing agent” of the Corporate

                                   4   Defendants and “violated or caused to be violated the meal and rest break requirements in [Labor

                                   5   Code] § 226.7,” which makes him personally liable for those violations. Id. ¶ 8. She also alleges

                                   6   a claim against Cooksey under California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

                                   7   Code § 17200 et seq., which is premised on the meal and rest break claim. See id. ¶¶ 12-15.

                                   8   Plaintiff’s remaining claims are brought only against the Corporate Defendants.

                                   9            Plaintiff and Cooksey are citizens of California, while the Corporate Defendants are

                                  10   citizens of Delaware, Oregon, and Florida. See NOR at 4. In their notice of removal, Defendants

                                  11   assert that Cooksey has been “fraudulently joined to this Action for the sole purpose of attempting

                                  12   to create a forum defendant in order to defeat diversity-of-citizenship removal, making him a
Northern District of California
 United States District Court




                                  13   ‘sham’ defendant” and that the court should therefore exercise diversity jurisdiction over this case.

                                  14   Id. Plaintiff moves to remand the case to state court on the basis that Cooksey was not

                                  15   fraudulently joined and therefore there is no diversity of citizenship.

                                  16   II.      LEGAL STANDARD FOR MOTIONS TO REMAND

                                  17            Federal district courts have original jurisdiction over “all civil actions where the matter in

                                  18   controversy exceeds the sum or value of $75,000, exclusive of interest and costs” and there is

                                  19   complete diversity of citizenship between the parties. See 28 U.S.C. § 1332(a); Exxon Mobil

                                  20   Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005) (complete diversity required to exercise

                                  21   jurisdiction under section 1332). A civil action brought in state court over which the federal
                                       district courts have original jurisdiction may be removed to the federal district court for the district
                                  22
                                       in which the action is pending. See 28 U.S.C. § 1441(a). The removing defendant bears the
                                  23
                                       burden of establishing that removal was proper. United Computer Sys., Inc. v. AT & T Corp., 298
                                  24
                                       F.3d 756, 763 (9th Cir. 2002). “If at any time before final judgment it appears that the district
                                  25
                                       court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see also
                                  26
                                       Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (stating that the removal statute is “strictly
                                  27
                                       construe[d]” and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of
                                  28
                                                                                           2
                                          Case 4:21-cv-02061-DMR Document 22 Filed 07/26/21 Page 3 of 7




                                   1   removal in the first instance.”).

                                   2   III.   DISCUSSION

                                   3          Removal based on diversity jurisdiction is “proper despite the presence of a non-diverse

                                   4   defendant where that defendant is a fraudulently joined or sham defendant.” Padilla v. AT&T

                                   5   Corp., 697 F. Supp. 2d 1156, 1158 (C.D. Cal. 2009); Ritchey v. Upjohn Drug Co., 139 F.3d 1313,

                                   6   1318 (9th Cir. 1998) (“[F]raudulently joined defendants will not defeat removal on diversity
                                       grounds.”). In this Circuit, “a non-diverse defendant is deemed a sham defendant if, after all
                                   7
                                       disputed questions of fact and all ambiguities in the controlling state law are resolved in the
                                   8
                                       plaintiff’s favor, the plaintiff could not possibly recover against the party whose joinder is
                                   9
                                       questioned.” Padilla, 697 F. Supp. 2d at 1158; see Dodson v. Spiliada Mar. Corp., 951 F.2d 40,
                                  10
                                       42 (5th Cir. 1992) (“We do not decide whether the plaintiff will actually or even probably prevail
                                  11
                                       on the merits, but look only for a possibility that he may do so.”). A court may look beyond the
                                  12
Northern District of California
 United States District Court




                                       pleadings to decide whether the joinder of the non-diverse defendant is fraudulent. See McCabe v.
                                  13
                                       Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (“The defendant seeking removal to the
                                  14
                                       federal court is entitled to present the facts showing the joinder to be fraudulent.”); Ritchey, 139
                                  15
                                       F.3d at 1318 (“[A] defendant must have the opportunity to show that the individuals joined in the
                                  16
                                       action cannot be liable on any theory.”). However, the removing party bears a heavy burden to
                                  17
                                       prove that there is no possibility of recovery against the non-diverse defendant. Lim v. Am. Gen.
                                  18   Life Ins. Co., 380 F. Supp. 3d 955, 958 (N.D. Cal. 2018).
                                  19          Plaintiff argues that Defendants have not met their burden to show that removal is proper.
                                  20   She points to Labor Code § 558.1, which provides that “an owner, director, officer, or managing
                                  21   agent of the employer” may be held liable for certain violations of the Labor Code, including
                                  22   section 226.7. The complaint alleges that Cooksey was a managing agent for the Corporate
                                  23   Defendants and therefore liable for the section 226.7 violations. See Compl. ¶ 8. Defendants
                                  24   respond that there is “undisputable” evidence that Cooksey is not a managing agent because “he
                                  25   has never had the discretion or authority to set corporate policy or make substantive decisions that
                                  26   had the effect of creating corporate policy.” Opp. at 2. Further, according to Defendants, “the
                                  27   undisputed evidence conclusively shows that [Cooksey] never violated or caused to be violated
                                  28
                                                                                          3
                                           Case 4:21-cv-02061-DMR Document 22 Filed 07/26/21 Page 4 of 7




                                   1   California’s meal and rest break law with respect to Plaintiff.” Id.

                                   2          The term “managing agent” in section 558.1 includes “only those corporate employees

                                   3   who exercise substantial independent authority and judgment in their corporate decisionmaking so

                                   4   that their decisions ultimately determine corporate policy.”1 White v. Ultramar, Inc., 21 Cal. 4th

                                   5   563, 566–67 (1999). Accordingly, “a managing agent [is] more than a mere supervisory

                                   6   employee.” Id. at 573. Crucially, “[t]he scope of a corporate employee’s discretion and authority

                                   7   under [the managing agent] test is . . . a question of fact for decision on a case-by-case basis.” Id.

                                   8   at 567. Cooksey submitted a declaration in support of the opposition, in which he testifies that “it

                                   9   has always been the policy of the Wyndham Defendants to follow applicable law” and that he has

                                  10   never had the authority to deviate from company policy. [Docket No. 14-1, Declaration of Jason

                                  11   Cooksey (“Cooksey Decl.”) ¶¶ 5-6.] He also avers that he did not create Plaintiff’s work, break,

                                  12   or tour schedule or direct anyone to create those schedules. Id. ¶ 7. He states that he does not and
Northern District of California
 United States District Court




                                  13   never has known when Plaintiff’s tours and breaks were scheduled. Id. On reply, Plaintiff also

                                  14   submitted a declaration. [Docket No. 15-1, Declaration of Cathy Jones (“Jones Decl.”).] She

                                  15   asserts that because of how her tours were scheduled, she generally did not have the opportunity to

                                  16   take an uninterrupted 30-minute lunch break on the days she worked more than five hours. Id. ¶ 4.

                                  17   Plaintiff states that the tour schedules were created by Defendants’ marketing team, which

                                  18   allegedly told her that Cooksey required them to schedule “lots of tours.” Id. ¶ 5. According to

                                  19   Plaintiff, Cooksey either knew that the tour schedules did not allow meal and rest breaks or should

                                  20   have known, given that he attended sales meetings that discussed the tours and had previously

                                  21   worked as a sales representative himself. Id. ¶¶ 5-6.

                                  22          “[C]ourts must resolve all issues of fact and all ambiguities of law in favor of the non-

                                  23   moving party when deciding whether there has been a fraudulently joined party in a given case.”

                                  24   Lim, 380 F. Supp. 3d at 957. Here, the parties submitted competing declarations that directly

                                  25   contradict each other as to whether Cooksey “exercise[d] substantial independent authority and

                                  26
                                  27   1
                                         White interpreted the term “managing agent” in the context of Cal. Civil Code § 3294 but the
                                  28   term in section 558.1(b) is defined identically. See Cal. Labor Code § 558.1(b) (“[T]he term
                                       ‘managing agent’ has the same meaning as in subdivision (b) of Section 3294 of the Civil Code.”).
                                                                                         4
                                          Case 4:21-cv-02061-DMR Document 22 Filed 07/26/21 Page 5 of 7




                                   1   judgment in [his] corporate decisionmaking” sufficient to make him a managing agent for the

                                   2   purposes of section 558.1.    There are also disputed facts about whether Cooksey caused the

                                   3   Labor Code violations at issue (which is required to find personal liability against a managing

                                   4   agent under section 558.1), including whether and to what extent Cooksey had control over setting

                                   5   Plaintiff’s tour schedule and whether he knew that the tour schedule did not permit legally
                                       compliant meal and rest breaks. Defendants’ assertions that the relevant facts are “undisputed”
                                   6
                                       and “undisputable” are therefore not compelling.
                                   7
                                              Defendants’ authorities are also distinguishable. They cite Morris v. Princess Cruises, Inc.
                                   8
                                       for the proposition that the court may consider evidence, including declarations, in deciding a
                                   9
                                       motion to remand with a fraudulent joinder issue. See 236 F.3d 1061 (9th Cir. 2001). In Morris,
                                  10
                                       however, the plaintiff admitted in her own declaration that she did not have an actionable claim
                                  11
                                       against the forum defendant. Id. at 1068. In this case, nothing indicates that Plaintiff’s claim
                                  12
Northern District of California




                                       against Cooksey is baseless. Other cases cited by Defendants were not decided on a motion to
 United States District Court




                                  13
                                       remand. See Hines v. Constellis Integrated Risk Mgmt. Servs., 2020 WL 5764400, at *7 (C.D.
                                  14
                                       Cal. Sept. 25, 2020) (granting a motion to dismiss a claim brought under section 558.1 on the basis
                                  15
                                       that the plaintiff failed to adequately allege that the defendant was a managing agent); Taylor v.
                                  16
                                       Trees, Inc., 58 F. Supp. 3d 1092, 1105 (E.D. Cal. 2014) (granting summary judgment on a section
                                  17   558.1 claim because the undisputed evidence did not show that a supervising employee was a
                                  18   managing agent). While Nguyen v. Ericsson, Inc. comes closest to supporting Defendants’
                                  19   position, the plaintiff in that case did not submit admissible evidence in support of his motion to
                                  20   remand and the allegations in the complaint on their own were not sufficient to establish that the
                                  21   defendant had “substantial discretionary authority.” No. 17-cv-06453-EJD, 2018 WL 2836076, at
                                  22   *3 (N.D. Cal. June 11, 2018). Here, by contrast, Jones submitted a declaration testifying that
                                  23   Cooksey had authority over Defendants’ tour scheduling policy, knew about the meal and rest

                                  24   break violations, and did not do anything to address the violations. See Jones Decl. ¶¶ 5-6. The

                                  25   court cannot say that these assertions, if proven, have no possibility of creating liability against

                                  26   Cooksey as a managing agent. See Padilla, 697 F. Supp. 2d at 1158.

                                  27          By contrast, courts have granted motions to remand on more conclusory allegations and

                                  28   evidence than exists in this case. In a similar case, a plaintiff alleged violations of the California

                                                                                          5
                                           Case 4:21-cv-02061-DMR Document 22 Filed 07/26/21 Page 6 of 7




                                   1   Labor Code and the UCL, as well as a claim for conversion, against his former corporate

                                   2   employers and one individual defendant. McClain v. PQ Beverly Hills, Inc., 2017 WL 1250978

                                   3   (C.D. Cal. Jan. 13, 2017). Only the individual defendant was not diverse. The defendants

                                   4   removed the case, asserting that joinder of the individual defendant was fraudulent because the

                                   5   plaintiff had not alleged any specific facts about the individual defendant’s conduct, including that
                                       person’s working relationship to the plaintiff and his involvement with the plaintiff’s wages. Id. at
                                   6
                                       *5. The court rejected that argument. Noting the “strong presumption against removal
                                   7
                                       jurisdiction,” it determined that it was sufficient for the plaintiff to allege his claims against the
                                   8
                                       defendants collectively instead of “specifying the actions of each particular defendant.” Id. It
                                   9
                                       therefore held that the defendants had not met their “heavy burden of proving no possibility exists
                                  10
                                       that plaintiff can prevail on the merits” against the non-diverse defendant.2 Id. In this case,
                                  11
                                       Plaintiff alleges that Defendants collectively committed wage and hour violations and specifically
                                  12
Northern District of California




                                       that Cooksey is a managing agent who caused violations of California’s meal and rest break laws.
 United States District Court




                                  13
                                       Compl. ¶ 8. She also submitted a declaration laying out detailed facts about Cooksey’s
                                  14
                                       involvement with her tour schedule and wages. The allegations and evidence supporting
                                  15
                                       Plaintiff’s claim against Cooksey are therefore more robust than what the McClain court found
                                  16
                                       sufficient to support remand. Construing the disputed facts in favor of Plaintiff, the court holds
                                  17   that Defendants have not met their heavy burden of proving fraudulent joinder.
                                  18           Defendants also argue that Plaintiff only joined Cooksey in order to defeat diversity
                                  19   jurisdiction, which is evidenced by the fact that Plaintiff’s counsel offered to dismiss Cooksey if
                                  20   Defendants agreed to not remove the case to federal court. Opp. at 3; see Docket No. 14,
                                  21   Declaration of Donald Sullivan, Ex. A. Defendants argue that the court should not tolerate such
                                  22   “jurisdictional gamesmanship.” Opp. at 3. This argument is not compelling. “Fraudulent joinder
                                  23

                                  24
                                       2
                                         Defendants distinguish McClain on the basis that the plaintiff in that case presented “sufficient
                                       factual allegations” that the non-diverse defendant “exercised substantial discretionary authority
                                  25   with respect to corporate affairs.” Opp. at 9. This representation is misleading. McClain does not
                                       detail any allegations about the individual defendant’s “discretionary authority” or in fact any
                                  26   specific allegations about him at all.

                                  27   Defendants also argue that McClain involved other claims against the non-diverse defendant,
                                       including conversion, that did not rely on whether he was a managing agent as defined in Labor
                                  28   Code § 558.1. This argument is not convincing since that court also ruled in favor of the plaintiff
                                       on the other grounds explained above.
                                                                                        6
                                          Case 4:21-cv-02061-DMR Document 22 Filed 07/26/21 Page 7 of 7




                                   1   is a term of art” that does not necessarily connote an intent to deceive. See McCabe, 811 F.2d at

                                   2   1339; see also Tomback v. UnumProvident Corp., No. 05-cv-3157-CW, 2005 WL 2596449, at *5

                                   3   (N.D. Cal. Oct. 13, 2005) (“[T]he phrase ‘fraudulent joinder’ is something of a misnomer. . . . [it]

                                   4   is merely the rubric applied when a court finds either that no cause of action is stated against the

                                   5   nondiverse Defendant, or in fact no cause of action exists.” (citation and quotation omitted)).
                                       Instead, the plaintiff’s intention in joining a defendant is irrelevant to the question of whether the
                                   6
                                       joinder is fraudulent. See Albi v. St. & Smith Publications, 140 F.2d 310, 312 (9th Cir. 1944)
                                   7
                                       (“[T]t is universally thought that the motive for joining [a forum] defendant is immaterial.”). “It is
                                   8
                                       only where the plaintiff has not, in fact, a cause of action against the resident defendant, and has
                                   9
                                       no reasonable ground for supposing he has, and yet joins him in order to evade the jurisdiction of
                                  10
                                       the federal court, that the joinder can be said to be fraudulent, entitling the real defendant to a
                                  11
                                       removal.” Id. As explained above, Plaintiff has a reasonable ground for bringing a claim against
                                  12
Northern District of California




                                       Cooksey. Thus, her intention in joining him, on its own, is not sufficient to establish fraudulent
 United States District Court




                                  13
                                       joinder.
                                  14
                                       IV.    CONCLUSION
                                  15
                                              For the reasons stated above, Plaintiff’s motion to remand is granted. The Clerk shall
                                  16
                                       remand this matter to the San Francisco County Superior Court and close the case.
                                  17
                                                                                                               ISTRIC
                                                                                                          TES D      TC
                                  18                                                                    TA                    O
                                                                                                   S




                                                                                                                               U
                                                                                                  ED




                                  19
                                                                                                                                RT
                                                                                                                        D
                                                                                                                  RDERE
                                              IT IS SO ORDERED.
                                                                                              UNIT




                                                                                                             SO O
                                  20
                                       Dated: July 26, 2021                                            IT IS
                                                                                                                                      R NIA

                                  21
                                                                                          ______________________________________
                                                                                                                    M. Ryu
                                                                                              NO




                                                                                                              on na
                                                                                                        ge D
                                  22                                                                    Donna  M.  Ryu
                                                                                                                                      FO




                                                                                                    JudStates
                                                                                                United        Magistrate Judge
                                                                                               RT




                                                                                                                                  LI




                                  23
                                                                                                       ER
                                                                                                  H




                                                                                                                              A




                                                                                                            N                     C
                                  24                                                                                          F
                                                                                                                D IS T IC T O
                                                                                                                      R
                                  25

                                  26
                                  27

                                  28
                                                                                          7
